Citation Nr: 1546649	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-49 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and depressive disorder.

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in April 2010.  The RO issued a statement of the case (SOC) in October 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in November 2010. 

The Veteran has claimed service connection for posttraumatic stress disorder (PTSD). The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him). Treatment records indicate that the Veteran has been diagnosed with depression and PTSD.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence shows that the Veteran has diagnoses of PTSD and depressive disorder in conformance with the standards of the DSM; the claimed in-service stressors are consistent with the circumstances, conditions, and hardships of his combat service; and there is medical evidence of record that links the diagnoses of PTSD and depressive disorder to the in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for PTSD and depressive disorder, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that as for the in-service stressor, generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015).  The Veteran has a Combat Infantryman Badge, which serves as conclusive evidence of an in-service stressor.  

The Veteran had a VA examination in March 2010.  The examiner determined that the Veteran did not meet the diagnostic criteria for a DSM-IV diagnosis of PTSD.  The examiner concluded that the Veteran has major depressive disorder.  The examiner referenced medical records that indicate a diagnosis of depression likely exacerbated by situational stressors, such as retirement and financial strain and concluded that the Veteran's current major depressive disorder is not caused by or a result of military service.   

At a VA Medical Center (VAMC) therapy session in December 2010, the psychologist, G.D., opined that the Veteran presented with symptoms of depression, likely related to combat experiences while serving.  According to various more recent Lexington VAMC treatment records, the Veteran has been diagnosed with PTSD.  In March 2011 Dr. L. stated that the Veteran had "clear ptsd from service in Nam."  In June 2013, Dr. L. stated that the "Veteran [had] clear PTSD from service in Vietnam."  Dr. L. again reiterated the diagnosis of PTSD in June 2014.  

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has PTSD (or any acquired psychiatric disorder) due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).

The individuals who rendered PTSD and depression diagnoses in this case are professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563   (2007).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  While the Board in this case does not ascribe additional probative weight to these diagnoses solely because they were rendered by the Veteran's treatment providers, the Board does find that the probative value of these diagnoses is enhanced by the fact that they were rendered by medical professionals who have demonstrated their familiarity with the Veteran through years of treatment.  The Board is persuaded that the Veteran has PTSD and depressive disorder due to in-service combat events.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD and depressive disorder have been met.  

In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD and depressive disorder.  As the Board finds that service connection is warranted for PTSD and depressive disorder, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for PTSD and depressive disorder is granted. 

REMAND

A review of the record discloses that the RO issued a decision in September 2010, and mailed October 2010, wherein it denied a claim for entitlement to service connection for a back condition.   The Veteran submitted a Notice of Disagreement in October 2010, contesting the denial.  The RO has not issued a Statement of the Case that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999). Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the appellant and his representative concerning the issue of entitlement to service connection for a back condition.   Thereafter, the appellant and his representative shall be afforded the appropriate period of time within which to respond.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302 (2015).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


